AO 93 {Rev. l ll 13) Search and Seizure Warra.nt

UNITED STATES DISTRICT COURT

for the
Distn'ct of Alaska

ln the Matter of the Search of

)
(Briejly describe the properly to be searched )
or identr`j§) the person by name and addres.r) ) Case No_ 03218-MJ-00566-DMS
)
)
)

Priority Mail Parcel 9505 5106 9021 8324 1908 79
addressed to “Lazero Escalera, 905 Richardson Vista
RD, Apt 328, Anchorage, aK 99501”

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the _ ____ District of ___ _A|as|<a
(r'dentr)j) the person or describe the properrv 10 be searched and give irs location)'

Prion'ty Mai| Parce| 9505 5106 9021 8324 1908 79 addressed to “Lezaro Escalera, 905 Richardson \frsta RD, Apt 328,
Anchorage, aK 99501," currently in the possession of the US Postal Inspection Servlce.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described abOVe, and that SLlCh Seal’Ch Will reveal (r'denrr]j) the person or describe the properry to be seized)!

Controfled substances, namely LSD, MDMA, cocaine andlor n'\arijuanal methamphetamine heroin, prescr|pt|on drugs, and
associated packing materiall

YOU ARE COMMANDED to execute this wa ton or before £l€C¢ [/ 2 O l g (nor re exceed 14 days)
CI in the daytime 6:00 a.m. to 10:00 p.m. Q}ér|l:r;ime in the day or night because gdod cause has been established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an of`ricer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to f

 

(Um'red Srares Magr'.rtrare Judge}

|j Pursuant to 18 U.S.C. §3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check rha appropriare bo.r)

|J for days (.-:o: re exceed 30) ij until, the factsjustifying, tire later specific date of

Date and time issued: ij 7- 0 [) ,»v-_- ‘[I( );t'|

\/ Judge '.r s § e
3
City and state'. MM \|\XM (g» f ..
ega\(§€

 

 

AO 93 (Rev. llfl3) Search and Seizure Warrant (Page 2)

 

Retnrn

 

Case No.:

Date and time warrant executed:

03:18-MJ-00566~DMS 11!28/2018 12225 pm

 

 

Copy of warrant and inventory left with:
USP|S, Anchorage, AK

 

lnventory made in the presence of` :
inspectors Jared Lonborg and Andrew E Grow, Jr.

 

lnventory of the property taken and name of any person(s) seized:

Nothing was seized

 

Certil`ication

 

designatedjudge.

 

Date: / /({/ f

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

AAE="=:=.

 

Erecn!r'ng ojr`cer 's signature

Andrew E Grow, Jr., U.S. Posta| |nspector

 

Prr'med name and title

 

 

 

